780 N.W.2d 829 (2010)
ABONMARCHE CONSULTANTS, INC., Plaintiff-Appellant,
v.
MACATAWA BANK MORTGAGE CO., Defendant-Appellee, and
Newaygo Riverbank, LLC, Visbeen Associates, Inc., and Dan Vos Construction Co., Inc., Defendants.
Dan Vos Construction Co., Plaintiff-Appellee,
v.
Macatawa Bank Mortgage Co., Defendant-Appellee, and
Newaygo Riverbank, LLC, and Visbeen Associates, Inc., Defendants, and
Abonmarche Consultants, Inc., Defendant-Appellant.
Docket Nos. 140291, 140292. COA Nos. 285281, 285283.
Supreme Court of Michigan.
April 27, 2010.


*830 Order
On order of the Court, the application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.